El Juez Asociado Señor Fraudo Soto,
emitió la opinión del • tribunal.
Este es un recurso contra la nota del registrador que deniega la inscripción de una escritura de compraventa de dos porciones de terreno, segregadas de cierta finca de mayor cabida. Junto con la escritura se acompañó un acta aclaratoria. El registrador fundó su negativa en los moti-vos siguientes:
“Que la cabida de 3 cuerdas 45 céntimos de la finca originaria se baila agotad?, en virtud de segregaciones que constan del registro *293y estando equivocada la equivalencia métrica no hay razón para computar las segregaciones en el sentido de deducirlas de dicha equivalencia, como se pretende en el acta aclaratoria, y no de la expresada en cuerdas, debiendo atenerse el registro a esta última denominación.
“Que no se acredita la mensura que se dice practicada de la finca principal; y que no han intervenido los dueños de los solare's vendidos en la declaración de dicho aumento de cabida.”
De' la finca principal se habían segregado a su vez otras parcelas transferidas a distintos dueños y en ql acta acla-ratoria se hace constar que según las notas marginales del Registro resultaría agotada la cabida si se considera ésta en*cuanto al número de cuerdas, pero no en caso de tomarse como base la equivalencia métrica que resulta del título y de la inscripción.
No hay discusión en cuanto al punto de que existe un error- en el cálculo al hacerse la equivalencia de cuerdas al sistema métrico' decimal.
Surge, pues, la cuestión de cuál de las dos medidas debe prevalecer o cuál de ellas debe tenerse por correcta.
La circunstancia de que ya se han hecho por la ven-, dedora segregaciones de la finca original a diversas personas, es dato de importancia que sirvió de base a la calificación. del registrador, que descansa más bien, en este caso, en la sana discreción, pues siendo como es á'u función esencial, la protección de terceros, debemos presumir, como hizo el registrador, mientras otra cosa no se demuestre en forma auténtica o fehaciente, que la medida en cuerdas es la correcta.
Se insiste, no obstante, por el recurrente, y así aparece consignado en el acta aclaratoria, que la finca principal después de mensurada resulta de mayor cabida dentro d'e los puntos que constan del registro. No se especifica, sin embargo, la cantidad sobrante.
"N® vemos que esto pueda ser favorable al recurrente, *294aun cuando asumiéramos que la venta se refiera al exceso o sobrante del terreno.
La regia general es que cuando hay una diferencia de la finca según aparece del registro y la que se alega en la escritura, tal diferencia, si resulta en exceso, no es inscri-bible mientras no se acredite la legítima adquisición de la misma, con arreglo al artículo 20 de la Ley Hipotecaria y demás disposiciones legales. La excepción a la regla es cuando el exceso es de escasa importancia en relación a la cabida total'de la finca, o salvo si se prueba, a juicio del re-gistrador, que en la primera medición de la finca sólo se sufrió un error involuntario. Resoluciones de 14 de marzo de 1876, 1 D. de R. 262; 9 de noviembre de 1878, 1 D. de R. 469; 7 de septiembre de 1880, 2 D. de R. 465; 22 de noviembre de 1893, 5 D. de R. 413; y 27 de octubre de 1894, 5 I). de R. 583. Odriozola, Diccionario de Jurisprudencia. Hipotecarte,, 4a ed., págs. 773, 774, 775 y 776.

Por lo expuesto, la nota recurrida debe confirmarse.